OPINION OF THE COURT
KUCERA, Judge:
The appellant was charged with consensual sodomy and assault with intent to commit murder in violation of Articles 125 and 134, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 925 and 934 (1976). At a general court-martial he was convicted of the sodomy and the lesser included offense of aggravated assault, a violation of Article 128, UCMJ, 10 U.S.C. § 928 (1976). He was given a sentence of a bad-conduct discharge, confinement at hard labor for 18 months, forfeiture of all pay and allowances, and reduction to the grade of Private E-l. At the time of the incident, the appellant, Private First Class Jones and the victim, Specialist Four Sandra P., were working as cooks in a military dining facility. They had known each other for about six months and Sandra P. was some four months pregnant with appellant’s child. The principal issue raised on appeal concerns the constitutionality of Article 125, UCMJ, as it applies to consensual sodomy between adults of the opposite sex.1
On the evening of the night in question Sandra P. was watching TV in her barracks room when the appellant paid her a visit. They argued, he called her to bed, spread her legs apart and forced her “to have sex with him.” When she started to cry, he began slapping her, putting his hand over her mouth and kept telling her to “shut up.” At his command they had sex on the floor and once again on the bed. When Sandra was not “moving fast enough for him,” he hit and dragged her around. The “sex” included “missionary, ... and then he made me have oral sex with him, and he did it to me, both on the floor and the bed.”2 Appellant threatened to kill her if she bit his penis.
To keep Sandra from making noise, the appellant tried stuffing such things as a sock, towels and T-shirts in her mouth. Next, he turned her over and began to have anal sex with her. When she screamed he stopped and apologized. He then tried to tie one of her legs to a bed post with a sheet. When that did not work, he again put her on the floor, banging her head against it, and telling her to shut up. With her cook’s apron strings, he then tied her hands behind her back and again had sex with her on the bed and on the floor. As if that was not enough, he poured a bottle of alcohol on a towel and twice put that over her mouth and nose trying to suffocate her but she wrestled herself away from him. Once again they had sex, after which he urinated all over her face. To finish up the evening, he took a butter knife and without breaking skin, pulled it over Sandra’s neck. He then sharpened a paring knife, swallowed some white pills, and cut her throat.3
*1010The cut was some five inches long missing the jugular vein by a quarter to one-half of an inch.
At trial the appellant chose not to put on a defense; nor did he contest the constitutionality of Article 125, UCMJ. His civilian trial defense counsel did not object to the military judge instructing the members about the charge of consensual sodomy. In his closing argument, the trial defense counsel argued to the court members that:
The law does not ask ... what your personal feelings are about oral sex. The military law is clear. Consensual sodomy between consenting adults, between consenting minors, between a man and a wife who are married, between a couple who are engaged, you all can be prosecuted for that.
The record of trial is devoid of any evidence, be it legal or demographic, bearing on the constitutionality of Article 125, UCMJ. Yet, the appellant now urges that:
PRIVATE CONSENSUAL SODOMY BETWEEN ADULTS OF THE OPPOSITE SEX CANNOT BE A CRIMINAL OFFENSE, AS IT IS PROTECTED BY THE CONSTITUTIONAL RIGHT TO PRIVACY.
In his brief appellant: (1) cites and discusses Federal and State decisions and authorities supporting his position; (2) “submits that the still developing right of privacy protects the private, consensual acts of adults of the opposite sex, even in the military environment” (emphasis added); and (3) urges the sodomy Charge and its Specification be set aside and dismissed.
In United States v. Scoby, 5 M.J. 160 (C.M.A.1978), the Court of Military Appeals held “that Article 125, facially and as applied, does not trench upon the constitutional right of privacy by prohibiting unnatural or deviant sexual intercourse between adults in private.” Id at 166 (emphasis added). In the case at bar to reach the constitutionality of Article 125 via Scoby, it must first be decided whether or not the oral sex of which the appellant was convict-ed is “unnatural or deviant.” It has been so recognized historically, Leviticus 18:22-23, Deuteronomy 23:17; 4 Blackstone, Commentaries 215; 2 Pollock & Maitland, The History of English Law 556, as well as by the precedent of our own Courts. See United States v. Dearman, 7 M.J. 713 (A.C.M.R. 1979); United States v. Rose, 6 M.J. 754 (N.C.M.R.1978). The record of appellant’s trial is devoid of any evidence upon which an opinion to the contrary could be reached.
The United States Supreme Court is the ultimate authority interpreting the Constitution of the United States, Judiciary Act of 1789, 1 Stat. at L. 73; and the opinions of the United States Supreme Court are binding on the military. Ex parte Milligan, 4 Wall. 2, 124-127, 18 L.Ed. 281 (U.S.1866); Martin v. Hunter’s Lessee, 1 Wheat. 304, 4 L.Ed. 97 (U.S.1816). Applied to the case at bar, while the United States Supreme Court has said in Griswold v. Connecticut, 381 U.S. 479, 85 S.Ct. 1678, 14 L.Ed.2d 510 (1965) and Eisenstadt v. Baird, 405 U.S. 438, 92 S.Ct. 1029, 31 L.Ed.2d 349 (1972), that the Government cannot interfere with the private sexual behavior of two adults, in neither of those opinions did it determine that the State could not regulate sexual misconduct. See State v. Bateman, 547 P.2d 6, 113 Ariz. 107 (1976) . Although it had ample opportunity to do so, thus far the United States Supreme “Court has not definitely answered the difficult question whether and to what extent the Constitution prohibits state statutes regulating [private consensual sexual] behavior among adults.... ” Carey v. Population Services, 431 U.S. 678, 688 at n. 5, 97 S.Ct. 2010, 2017 at n. 5, 52 L.Ed.2d 675 (1977) .
In Doe v. Commonwealth’s Attorney for City of Richmond, 403 F.Supp. 1199 (E.D. Va.1975) aff’d mem. 425 U.S. 901, 96 S.Ct. 1489, 47 L.Ed.2d 751 (1976), petitioners attacked a Virginia sodomy statute as unconstitutional in its application to adult male consensual conduct. Concluding that there was no authoritative judicial bar to the *1011proscription of such conduct, the District Court stated, “If a State determines that punishment therefor, even when committed in the home, is appropriate in the promotion of morality and decency, it is not for the courts to say that the state is not free to do so.” Id. 403 F.Supp. at 1202 (citations omitted). The Supreme Court affirmed this decision in a Memorandum Opinion. Insofar as a Memorandum Opinion is authority, it appears from our analysis of the Supreme Court cases that the right of privacy does not protect the sexual behavior of which appellant in the present case was convicted.
Until such time as the United States Supreme Court may decide that the criminal statutes regulating private consensual sexual behavior are unconstitutional or, the United States Congress decriminalizes such conduct currently proscribed by Article 125, UCMJ, this Court is bound to the precedent of Scoby that Article 125, UCMJ, does not trench upon the constitutional rights of privacy.
In regard to the assault conviction, appellate contends that the five photographs which show the wounds on the victim’s neck should not have been admitted into evidence because they were inflammatory and gruesome. He also argues that, in any event, only one of the photographs should have been admitted and that the others were merely cumulative. This latter theory was never advanced at the trial and any error has been waived. United States v. Salley, 9 M.J. 189 (1980). We do not agree with his first theory. The admissibility of photographs at trial lies within the sound discretion of the military judge and will not be disturbed on appeal unless it is shown he clearly abused his discretion. United States v. Montgomery, 5 M.J. 832 (A.C.M.R.1978). We believe the photographs here were admissible to show the nature and extent of the wounds. The military judge did not abuse his discretion.
The remaining errors were considered and found similarly meritless. The findings of guilty and the sentence are affirmed.

. Article 125, Uniform Code of Military Justice, prohibits all sodomy, whether consensual or forcible, heterosexual or homosexual, public or private.


. “[H]e put his mouth on my vagina and then he made me, you know, put my mouth on his penis, you know.....”


. “Q. Which hand was the [paring] knife in, do you recall?
A. No, I don’t, and then I saw him swallow some — a little bottle of some kind of white pills. This was before he cut me, and then he went over to the — over me. I was laying down, my hands were tied then, and he had some kind of towel or something around my neck and that’s when he cut me.
******
A. I couldn’t do nothing to get up because he had just cut my throat and I was tied up then, and he went over to my TV and got a German extension cord and pulled out the cord part of it and tied up my legs and grabbed his keys and said just wait here, I’m *1010going to call an ambulance for you at the dispensary and he jumped out the window.”